Title: From Thomas Jefferson to Mathew Carey, 14 August 1820
From: Jefferson, Thomas
To: Carey, Mathew


Messrs M. Cary & son
Monticello
Aug. 14. 20.
I recieved yesterday your favor of the 5th and by the preceding mail the Conversations in Chemistry had come to hand. I am quite content with the edition, as I shall be with the American edition of Sr J. Sinclair’s Code of Agriculture. I had not before known that it had been reprinted in America. I wish that there may have been an 8vo edition of ‘Baxter’s history of England’ published there: if not I must be contented with the 4to order it to be well bound if you please, as I am attached to good bindings. I salute you with esteem & respect.Th: Jefferson